.   \~'.    .:


                                      No. _ _ _ _ __

                         IN THE STATE OF TEXAS COURT
                            OF CRIMINAL APPEALS ON
                        ORIGINAL ACTION JURISDICTION

         APPLICANT'S PRO SE MOTION SEEKING COURT LEAVE TO
               FILE ORIGINAL ACTION APPLICATION FOR
                       WRIT OF HABEAS CORPUS

To the HONORABLE CLERK of said COURT:


     Comes now IRSHAD ISMAIL BAIG, pro se Applicant in cause sub judice and

submits his pro-se MOTION SEEKING COURT LEAVE TO FILE ORIGINAL ACTION

APPLICATION FOR WRIT OF HABEAS CORPUS.                                           RECEIVED IN
                                                                          COURT OF CRIMINAL APPEALS
                                                I.                                SEP 14 2015
                           JURISDICTIONAL STATEMENT
                                                                              Abet Acosta, Clerk
  (1) Applicant IRSHAD ISMAIL BAIG is being restrained ofhis constitutional protected

     liberty and property interest by virtue of Fort Bend County Cause Number 14-CCR-

     177950 under color of STATE OF TEXAS statutory law contrary to and inconsistent

     with the official Constitution(s) of Texas and United States of America. Texas Code

     of Criminal Procedure (2012) Articles 11.01, 11.04, 11.05, 11.09.


                                                II.


                                      STATEMENT OF CASE


  (2) Applicant was initially charged by Information under Article 22.01 (a) (1) Texas

     Code of Criminal Procedure (See Attachment A - Fort Bend County Register of

     Actions) on or about December 17, 2014.

                                            Page 1 of 3
..   -..:•




             (3) On or about April 23, 2015 Applicant filed his pro-se Application For Writ ofHabeas

                Corpus, Article 11.09 Tex. Code Crim. Proc. (2012). See Attachment A.

             (4) In the United States Supreme Court Case ofLaChance V. Erickson 522 U.S. 262,

                266; 118 S. ct. 753 (1998) and progeny it was plainly established "IF A LIBERTY

                INTEREST IS CREATED BY STATUTE, DUE PROCESS REQUIRES NOTICE

                AND MEANINGFUL OPPORTUNITY TO BE HEARD." Furthermore, in TARTER

               · V. HURY 646 F.2d 1010 (5 1h Cir. 1981) and progeny this Circuit plainly established

                "Pro se litigant entitled to have pro-se motions considered by court although he had

                appointed counsel".

             (5) Applicant IRSHAD ISMAIL BAIG, while proceeding pro-se during prosecution of

                Cause Number 14-CCR-177950, made numerous documented attempts to have the

                Fort Bend County Court #3 entertain his pro-se Art. 11.09 Habeas Corpus

                Application, however, said trial court has to date ignored every single pleading

                Applicant had properly filed. During over 130 days of documented prosecution of

                said Cause (supra) the trial court has set and reset said Cause for jury trial. Clearly,

                taking the case to jury trial would blatantly moot and thus deny Applicant's State of

                Texas and United States Constitutional Right/Entitlement to have his Art. 11.09

                Application ente11ained, addressed by the trial court.

             (6) On or about September 10, 2015 Applicant filed his pro-se motion to "WITHDRAW

                SUBJECT MATTER JURISDICTION IN ORDER TO PROCEED ORIGINAL

                ACTION JURISDICTION OF TEXAS COURT OF CRIMINAL APPEALS." See

                Attachment B [3 Motions].



                                                    Page 2 of 3
PREMISES CONSIDERED:

                                                                        /

   (7) Applicant prays the Court to GRANT LEAVE TO FILE ORIGINAL ACTION

       ARTICLE 11.09 Application For Writ OF HABEAS CORPUS attached hereto and

       thereafter GRANT/ISSUE THE WRIT sua sponte; in all things. So Moved and

       Prayed.




                                                                IRSHAD ISMAIL BAIG
                                                11706 Nobility Drive, Stafford, TX 77477


Sworn to and Subscribed

before me this/:< 4day




Notary Public for

Fort Bend County, Texas




                                      Page 3 of 3
 ....
   I

fg/i'llt20i5 .-                                             tylerpa;.v.co.fort-bend.tx.us/CaseDetail.aspx?CaseiD=1435051



                                                                    REGISTER OF                AcTioNs
                                                                     CASE No. 14-CCR-177950

  State of Texas vs Irs had .Ismail Baig                                                 §                                   Case Type:
                                                                                                                                           Adult Misdemeanor- Filed by
                                                                                         §                                                 Information
                                                                                         §                                   Date Filed:   1211712014
                                                                                         §                                    Location:    County Court at Law 3
                                                                                         §

                                                                         RELATED      c . . sr. INFORMATION
  Related Cases
   15-CCR-180026 (Other)

                                                                              PARTY INF'OR:'t1ATIO~


                                                                                                                                               Attorneys
  Defendant          Baig, lrshad Ismail                                                   Male Asian
                      Stafford, TX 77477                                                   5' 8", 190 lbs


  State              State of Texas                                                                                                            Robert Clopton
                      Richmond, TX 77469                                                                                                       281-341-4460(W)

                                                                             CHARGE ISFORMATION


  Charges: Baig, lrshad Ismail                                                                                Statute                 Level                 Date
  1. ASSAULT CAUSES BODILY INJURY FAMILY VIOLENCE                                                             22.01 (a)(1)            Class A Misdemeanor   11/09/2014

                                                                        Evr.sTs   &   0RoF.RS OF THE CouRT


                  OTHER EVENTS AND HEARINGS
  12117/2014      Complaint
  12/17/2014      Information
  12/17/2014      Docket Sheet
  12/17/2014      ApplicationiReguest for Summons
                    BY STATE
   12/17/2014     Warrant Information Sheet
   12/29/2014     Summons - M~il
                    IRSHAD ISMAIL BAIG
  12/29/2014      Summons
                      Baig, lrshad Ismail                                           Unserved
  01/23/2015      Reset
  02/27/2015      Motion {No Fee}
                    to dismiss counsel of record
  02/27/2015      Motion {No Fee}
                    for self representation at jury trial and a II related court process
  02/27/2015      Motion {No Fee}
                    for court to set date on docket for motio ns hearing
  02/27/2015      Motion {No Fee}
                    requesting court to order clerk/reporter to make complete transcription of all open court proceedings
  03/06/2015      Motion {No Fee}
                    to Quash
  03/06/2015      ~
                    on Motion to Quash
  03/09/2015      Notice of Noo-lndigencl£          Doc ID#
  03/10/2015      Reset
  03/27/2015      Reset
  04/07/2015      Reset
  04/07/2015      Jury
  04/07/2015      Motion {No Fee}
                    requesting Pre- Tria/Identification Hearing
  04/20/2015      Affidavit
                    of Nolle Prosequi
  04/23/2015      Writ of Habeas Corpus Pre-Judgment
                    returned unsigned 4/29/15
  06/10/2015      Motion {No Fee}
                    Defendant's Pro-Se Motion Seeking Pre- Trial Suppression of Evidence Hearing
  06/23/2015      Application for Subpoena
                    By State
  06/26/2015      Subpoena- Constable 2
                    Kausar Jehan Baig
  06/26/2015      Subpoena- Constable 2
                    Kausar Jehan Baig (Duces Tecum)
  06/26/2015      Subpoena - Constable 2
                    Kelly Davis
  06/26/2015      Subpoena- Constable 4

 http://tylerpaw .co.fort-bend. tx.us/CaseDetail.aspx?CaseiD= 1435051                                                                                                    1/3
                                                       tyl erpay-t .co.fort-bend.tx.us/CaseDetail.aspx?CaseiD= 1435051
             Shobana Muratee
 06/26/2015 Subpoena
              Baig, Kausar Jehan                                        Returned Unserved 07/07/2015
                                                                        Returned               07/07/2015
 06/26/2015 Subpoena
              Baig, Kausar Jehan                                        Returned Unserved 07/07/2015
                                                                        Returned               07/07/2015
 06/26/2015 Subpoena
              Davis, Kelly                                              Served                     07/01/2015
                                                                        Returned                   07/06/2015
 06/26/2015 Subpoena
              Muratee, Shobana                                          Returned Unserved 07/15/2015
                                                                        Returned               07/15/2015
 06/30/2015 Reset
 07/06/2015 A!;!!;!lication for Sub!;!oena
              State
 07/07/2015 S!,!b!;!oena- Constable 2
              Kausar Baig (Duces Tecu m)
 07/07/2015 Subpoena
                Baig, Kausar Jehan                                      Served                     07/14/2015
                                                                        Returned                   07/15/2015
 07/07/2015 Sub!;!oena- Constable 2
             Kausar Baig
 07/07/2015 Subpoena ,
              Baig, Kausar Jehan                                        Served                     07/14/2015
                                                                        Returned                   07/15/2015
 07/07/2015 Sub!;!oena- Constable 2
             Kelly Davis
 07/07/2015 Subpoena
              Davis, Kelly                                              Served                      07/09/2015
                                                                        Returned                    07/10/2015
 07/07/2015 Sub!;!oena- Constable 4
             Shobana Muratee
 07/07/2015 Subpoena
              Muratee, Shobana                                          Returned Unserved 07/15/2015
                                                                        Returned               07/15/2015
 07/10/2015 Motion {No Fee}
              Defendant Pro Se Motion
 07/14/2015 Co!;!Jl Reguest
 07/14/2015 Motion for Discove!Jl
              and order
 07/14/2015 Motion {No Fee}
              requesting finding of fact with conclusions of law; and order
 07/15/2015 Motion {No Fee}
              objection to trial court consolidation of more than one charging instrument offense for prosecution in a single trial
 07/20/2015 Motion (No Fee)
              Def Notice to Court and State on Intent to Produce Expert Witness
 07/20/2015 Motion (No Fee)
              Def. Pro-Se Motion Electin g Trial Jury to Assess Punishment
 07/21/2015 Reset
 07/21/2015 Affidavit
              ProSe
 07/21/2015 Affidavit
              ProSe
 07/21/2015 Motion {No Fee}
              Def. Pro-Se Motion to Dismiss Cause Sub Judice For Want of Prosecution
 07/28/2015 A!;!!;!lication for Sub!;!oena
 08/03/2015 S!,!b!;!oena- Constable 2
              Kausar Jehan Baig
 08/03/2015 Sub!;!oena • Constable 2
              Kausar Jehan Baig (Duces Tecum)
 08/03/2015 Sub12oena- Constable 2
              Kelly Davis
 08/03/2015 Sub12oena - Constable 4
              Shobana Muratee
 08/03/2015 Subpoena
                Baig, Kausar Jehan                                       Returned Unserved 08/14/2015
                                                                         Returned                   08/14/2015
 08/03/2015 Subpoena
                Baig, Kausar Jehan                                       Returned Unserved 08/27/2015
                                                                         Returned                   08/27/2015
 08/03/2015 Subpoena
                Davis, Kelly                                             Served                     08/05/2015
                                                                         Returned                   08/10/2015
 08/03/2015 Subpoena
                Muratee, Shobana                                         Served                     08/20/2015
                                                                         Returned                   08/24/2015
 09/03/2015 Reguest
              For Order of Protection Re garding Disclosure of Evidence
 09/04/2015 Order
              Of Protection Regarding Dt·sc/osure of Evidence - not signed
 09/04/2015 Motion {No Feel
              Applicant Pro Se Motion T Expedite Disposition of Subject Matter In Article 11.09 Application For Habeous Corpus Relief
 09/15/2015 Jury Trial (11 :00 AM) (Judi dal Officer Lowery, Susan G.)
http://tylerpaw.co.fort-bend.tx.us/CaseDetail.aspx?CaseiD=1435051                                                                       2/3
        ••
'9/11/201,..-                                          tylerpa,w.co.fort-bend.bcus/CaseDetail.aspx?CaseiD=1435051

                Prose
                 01/2312015 Reset by Court to 03/10/2015
                 0311012015 Reset by Court to 03/27/2015
                 0312712015 Reset by Court to 04/0712015
                 04107/2015 Reset by Court to 0710712015
                 07/0712015 Reset by Court to 0712112015
                 0712112015 Reset by Court to 09/1512015




http://tylerpaw.co.fort-bend.tx.us/CaseDetail.aspx?CaseiD=1435051                                                   3/3
' u - •.
     ....   ..
                                                                                                 (




                                                   No. 14-CCR-177950
                                                   County Court at Law No. 3
                                                    Fort Bend County, Texas


                                                                      )
                 STATE OF TEXAS                                       )    IN THE COUNTY COURT AT LAW
                                                                      )            NO.3
                 v.                                                   )
                                                                      )              FOR
                 IRSHAD ISMAIL BAIG,                                  )
                                                                      )
                            Defendant, Pro Se                         )    FORT BEND COUNTY, TEXAS
                                                                      )
                                                                      )
                 _____________________________)
                                    IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                      APPLICATION FOR WRIT OF HABEAS CORPUS
                                     (T.C.C.P. ARTICLE 11.09; 11.05; 11.04; 11.01)

                 Applicant: IRSHAD ISMAIL BAIG
                 Date of Birth: April 07, 1964

                                                     STATEMENT OF CASE

                      1) On or about January 20th, 2015, Applicant was notified via computer public records

                         review of a pending misdemeanor charge of Assault Causing Bodily Injury; Family

                         Violence/MA. Said misdemeanor charge being officially processed by Meadows Place

                         Police Dept. (See: Attachment A, Misdemeanor Complaint dated 12/16/2014).

                      2) Case was assigned to Fort Bend County Court number 3. On January 23, 2015, Applicant

                         gave oral notice to Court Judge of his right to speedy trial and the case was rescheduled

                         to March 10, 2015 beginning a series of delays.

                      3) On or about March 05, 2015 just prior to Applicant March 10, 2015 scheduled Hearing

                         date, the State alleged Complainant signed and filed with the Fort Bend District Clerk

                         office a sworn, signed, notarized AFFIDAVIT setting forth in some five numerical
                                                                                  '
. '. t.-:·-~~~--
                                                                                                  14-CCR-177960
                                                                                                  WRHCF
                                                                                                  Writ of Habeat Corpus Pre- Judgment
                                                                                                  3640956

                                                          p.- Ctt'   .   ..-
              •

                       paragraphs and with no uncertainty of detail that at no time incident to the basis of State

                       Misde.meanor allegations in cause number 14-C.C.R.-177950 did the Applicant Irshad

                       Ismail Baig ever cause Complainant actual offensive, provocative or painful physical

                       injury which AFFIDAVIT constitutes objective evidence plainly contrary to and

                       inconsistent with State Misdemeanor Complaint. (See Exhibit 1: Affidavit of Kausar

                       lrshad Baig attached herewith)

                  CAUSE:

                    4) Applicant pro-se would and does aver to and submit to the Court that before a criminal

                       charge (felony or misdemeanor) may be officially recognized, sustained, acted upon by

                       an honorable court of law, there must be evidence with sufficient indica of reliability to

                       support a conviction of some degree.

                    5) Applicant pro-se has obtained and filed with proper Clerk of Court the Complainant

                       sworn Affidavit of Nolle Prosequi (copy of same at Exhibit 2 herewith)

                    6) Applicant pro-se submits to the Court that the State prosecutor has absolutely no medical

                       evidence that Complainant suffered bodily injury from the Applicant as charged by State

                       Complaint. See: In re M.G.M. 163 S.W.3d 298; In re Cummings 13 S.W.3d 472, 477

                       [Tex. App. Corpus Christi 2000]; Woodson V. State 191 S.W.3d 280 infra. [App. Dist. 10

                       2006]; Johnson V. Brewer & Pritchard PIC/ [73 S.W.3d 193 Tex. 2002]; Ivy V. Phillips

                       Pet. Co. [36 F. Supp. 811 S.D. Tex. 1941 ]; "Verdicts cannot rest on conjecture or guess";

                       In re Winship, 397 U.S. 358; 90S. Ct. 1068 [1970] Tex. Penal Code Section 22.01

                       Assault (A), (B); Section 71.002 (b); Tex. Family Code Section 71.003

                    7) Here, the State has no reliable Evidence but squarely relies on a signed statement of

                       Kausar Baig whom never actually read the statement at any time and was obviously
..   ...


                   coerced into signing the statement by serious fear of having her children taken away from

                   her and put in State custody.

           RELIEF SOUGHT:

              8) Applicant pro-se seeks immediate Dismissal with/without prejudice as it pleases the

                   Court of all criminal charges related to or arising out of Cause Number 14-CCR-177950

                   Fort Bend County, Texas. So moved and prayed.




           Writ GRANTED/DENIED                                                   Respectfully submitted




             Presiding Judge                                                      IRSHAD ISMAIL BAIG



           Date:               '2015


                                                                                                         ~
                                                                                                         c:::>
                                                                                                                  ~4\l£
                                                                                          tl< -
                                                                                           rno
                                                                                           ~~ ~
                                                                                           n~~
                                                                                           :::>-<
                                                                                                         C..',
                                                                                                         :poo
                                                                                                         -o
                                                                                                         :;;o
                                                                                                         N
                                                                                                          w
                                                                                                                  -n
                                                                                                                  ~
                                                                                                                  j
                                                                                                                  •
                                                                                           c:n
                                                                                              rn
                                                                                           ::z:r-
                                                                                           --~~   ~-
                                                                                                          -o
                                                                                                          ~


                                                                                           "~
                                                                                            ~
                                                                                            ,..:
                                                                                            ~-"'
                                                                                                   [
                                                                                                   :,.
                                                                                                           0
                                                                                                            ..
                                                                                                           .r:-

                                                                                                           Ul
                                                                                                                      0
                                                                                            ·.·.
..   r   ~;•


              .   '   .
          '
.•..



                                                                    CAUSE NO.              14-CCR-177950

                                                                          THE STATE OF TEXAS

       TO ANY PEACE OFFICER OF THE STATE OF TEXAS- GREETINGS:

       YOU ARE HEREBY COMMANDED TO SUMMON:
       IRSHAD ISMAIL BAIG
       11706 NOBILITY
       MEADOWSPLA




                                                                   rt in aoswer to this SUMMONS will c:ause the Court to immediately issue
                                                                   cc:used.

                                                                             AID COURT, at office in Richmond, Texas, on this the 29th day of
       December, 2014




       "It Is an offense for a pel"!lOn to intentionally inftuen
       It is also a felony offeose to harm or threaten to
       account of the service of the person as a witn

       "Es delito intimar u obligar a un testigo a dec:larar con
       es delito penal herir o amenazar eon herir a un tes ·
       haber dec:larado en julcio o con el afan de impedir o



       Cametobandonthe ______________________________
       (1) Exec:uted at·------:--:-::----,------c:-
           ontbe __________~
           at _______________________




       TO CERTIFY WinCH WITNESS MY HAND OFFICIALLY.




       (2)1, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,....


       SWORN BEFORE ME, this __day of _ _ _ _ _ _ _ _ __, 19__.

       • (1) Strike if not applic:able.
         (l) Use only if person other than Sheriff or Coostable served process.
       •NOTE: POLICY OF NON-DISCRIMINATION ON THE BASIS OF DISABILITY Fort Bend County does not discriminate on !lie basis of disability in !lie admission
       or access to, or trealmal1, or employment in, its programs or B-discriminatioo r;· . . . . ,..·
        ·:...··.;-,
                                                                                                                    , ..
               ..   ·




                                                                        •.. No.   l~CR-177950




                        .         .

                                      STATE OF TExAs
                                                        .
                                  ; _ _ : . - - - : - ' - - - - - - - - - - - . ) ~.

                                                                                        )
                                                                                        )
                            ·-~                                                         )    BEFORE THE COUNTY COURT
                        .              . .·   .   .    \·        .
                                                                                        )    AT IAW.N0.3FOR
                              .IRSHAD ISMAIL BAI~                                       )    FORT:·BEND
                                                                                               .... ·.  COUNTY, TEXAS
                                                                                       "·)
                                                      Wendant, Pro Se                  -_)
                 .          ·,~       ..




                                                                          SWORN AFFIDAVIT                                           .~·~
                                                                                                                                    ·~;

                      •-1, 19\USAR IRSHAD BAI~ hereby, J.terein swear. upon oath under penalty of perjury according _.
               . · to .taw· that the following declarationS;: averments, statements of fact, paragraphs 1 thru 5 are true . (i_
               ··•· ·• Jmd ~rlect'beiilg·baSed upon my oWn. personal knowledge and experience.                              ·
                     ... 1). .1 wa5 JxmiAugust 22, 1972 and presently ~side at 11706 Nobility Drive in Stafford, Texas
                 ··. 7"7477 and my telephone number is 281-658-2640. On or about November 09, 2014 at above
                    ... reSidenCe my husband Irsbad Ismail Baig and I ~ a misunderstanding; disagreement resulting
                    • in a serious. mgument oonceming our financial pOsition.
                       ·2).. Alth~ at the suggestio~ and assistance of my friend I was taken to a nearby ·police station
                        wf:iere· I ·&gtied some. fOrm ofComplaint against my husband, I was too nervous to read the
                 ·. • compiaint'SO I merely signed at the place I was told to sign by policeman.              .         . .
                    •· ·3}.-.bays i.aier; oil or. about November 20, 2014, I was questioned by C.P.S. and informed that my
                . ·. chikJrenpould ~taken away from me by the State of Texas if I refused to sign papers for some
                        ":Pr6kdive QMer." I looked at the p8perS and signed theni for fear oflosing my children. I
                              never ~ those papers either. .                                                               .
                            . 4) · My children are my life and if they were taken away from me, I could not live.   I believe Mr.
                 •· ''.




                                                      No. 14-CCR-177950
                                                   County Court at Law No. 3
                                                    Fort Bend County.- Texas


                                                                       )
      STATE OF TEXAS                                                   )   IN THE COUNTY COURT AT LAW
                                                                       )        ' N0.3
      v.                                                               )
                                                                       )          FOR
      IRSHAD IS~ BAIG,                                                 )
                                                                  ,·   )
                Defendant, Pro Se                                      )   FORT BEND COUNTY, TEXAS
                                                                       )
                                                                       )


                                                                                                           ,
                                                                                                           I



                                                AFFIDAVIT OF NOLLE PROSEQUI

      I, KAUSAR IRSHAD BAIG, do solemnly swear, aver, declare upon oath, under penalty of
      peJ.jury, according to law that the following two paragraphs are true and correct based upon my
      own personal knowledge and experience.

      1) The only reason I ever signed any type paper work or document related to Fort Bend County,
      Texas Misdemeanor Cause Number 14-CCR-177950 was because I was placed in serious fear of
      losing parental custody over my children due to open threat by State of Texas employees
      interviewing and questioning me about a family incident.

      2) I do not intend to prosecute, neither will I participate in any future court or State sponsored
      activity related to Fort Bend County; Texas Cause Number 14-CCR-177950.

      Further Affiant sayeth not




                                                     RECEIVED                    KAUS       IRSHAD BAIG
                                                                                 11706 Nobility Drive
                                                         APR 20 Z015             Stafford, TX 774 77
                                                                                 Phone: +1 281 6582640
                                                   DISTRICT ATTORNEY'S OFFICE
                                   '   \   ..
                            ·_~·            ·.I
 ..                                                                               14-CCR-1TI950

                              c                                         0
                                                                                  AFFI
                                                                                  Affidavit
                                                                                  3539316



                                                                                      ll\ll\lll\lll\\\ll\ll\l\l\ll\l\\Ill
                                                                                  \1\ I
                                           No.14-CCR-177950
                                        County Court at Law No.3
                                         Fort Bend County, Texas


                                                       )
STATE OF TEXAS                                         )    IN TilE COUNTY COURT AT LAW
                                                       )             NO.3
v.                                                     )
                                                       )             FOR
IRSHAD ISMAIL BAIG,                                    )
                                                       )
          Defendant, Pro Se                            )   FORT BEND COUNTY, TEXAS
                                                       )
                                                       )




                              AFFIDAVIT OF NOLLE PROSEQUI

I, K.AUSAR IRSHAD BAIG, do solemnly swear, aver, declare upon oath, under penalty of
perjury, according to law that the following two paragraphs are true and correct based upon my
own personal knowledge and experience.

1) The only reason I ever signed any type paper work or document related to Fort Bend County,
Texas Misdemeanor Cause Number 14-CCR-177950 was because I was placed in serious fear of
losing parental custody over my children due to open threat by State of Texas employees
interviewing and questioning me about a f~ily incident.

2) I do not intend to prosecute, neither will I participate in any future court or State sponsored
activity related to Fort Bend County, Texas Cause Number 14-CCR-177950.

Further Affiant sayeth not.




                                                                                  IRSHADBAIG
                                                      "AlNfiO~ mna um:~11706 Nobility Drive
                                                SVX )4~313 J.1NI103
                                                   31                  Stafford, TX 77477
                                                 ~~ Phone: +1 281 6582640

No~T.:~r:>.:·:.:.::::S:1f.:;=~=·J ~::;:::::;:::;::·::i;;::~:.:;::.:.====·=·==·:·:·:·:;;:·:·:·:·::::: :.·:::::::;;::;;;::::;:.::::·.:.:.:::::::::;::;::;;~::.:;_:.-;·;·:w::::.:.:::.:.:.:.::::;;:;::z.:::::::.:.:·:!:=.::.:.:::.:;;::;;.:;;:;;;.-;:~;~:;;;:::i~·.;:::::;::;:::;::::::;::.:::::;;.;~::;·:::·:-;:;:;:::;:;:;;;:;:;~::;;··············:··· ·.·.·-:-···-·-:-:-:···········:·:·:··-;-:·:-···-·.·.·.·.·.··:···=·=-··:·:·:·:·:·:·:····~~~-;.-~·:·;::·:·;.-;-:·;·;-;·:~-:-::;::·:::·:::·:::·:·~·:·:·:·;·;·:·:·:·;::·:·.::·:·:·:·:·:·:·:·:·:·:·:
                     ,,



                                                                                                                                                                                                                                                                                                                                                                                                      14- CCR -117950
                                                                                                                                                                                                                                                                                                                                                                                                      MOTI
                                                                                                                                                                                                                                                                                                                                                                                                      Motion (No Fee)



                                                                                                                                                                                                            No.14-CCR-177950
                                                                                                                                                                                                         County Court at Law No.3
                                                                                                                                                                                                                                                                                                                                                                                                       ~lli\1111111~111
                                                                                                                                                                                                          Fort Bend County, Texas



                                                                                                                                                                                                                                                                                                                          BEFORE THE COUNTY
                                                                                                                                                                                                                                                                                                                          COURT ATLAWNO. 3

                                                                                                                                                                                                                                                                                                                                                         FOR


                                                                                                                                                                                                                                                                                                          FORT BEND COUNTY, TEXAS




                                                                   DEFENDANT PROSE                                                                                                                                                                                                                          ROCEEDINGS IN ABEYANCE
                                                                   UNDER INSTANT CAUS                                                                                                                                                                                                        -1             5 PENDING DISPOSITION OF
                                                                                                                                                                                                                                                                            'L..~J.......                 US CTION NOW BEFORE THE
                                                                                                                                                                                                                                                                                                                 USTIN, TEXAS

                                                                TO THE HONORABLE JUDGE OF

                                                                                               Comes now, IRSHAD ISMAIL B




                                                                entertain subject matter jurisdiction at the same time frame.

                                                                                                                                                                                                                                        CASE FACTS

                                                                                1) On or about December 17, 2014, Fort Bend Prosecutor filed



                                                                               2) On or aboutApril23, 2015, Defendant acting in pro-se capacity, filed h"

                                                                                               11.09 Application for Writ of Habeas Corpus (pre-trial action) with the Fort Bend
              .
.:.~:8.:~;=:.=8.:lli~:::::::::.o:::::::::~:=~~=i:::~;:::~~-~~;~~~~:;:::~;=:~:~:=:::·:·:=:-;:;;,:;:::::::::::::::·~:M;~:~::;;.:w;;;::~:::::::.;:=:=:=z:::;:;.~:~::::;;.:;::_~:;;;~:~:;:;::.:.:.:.&.::=:=:=:·:=:=:=:=:·;;z:::::::::;:;:;~::::r;;.;::::•:=:=:=:=:r:::::::::::::~::.~u::;-:;~:;.:~::i&&;:·:·:·.·:·:.;-:-:;:,;z:;:·:·:·:·:·:·:-;-;-:...·:·:~:~~;=;:;0;~~~-:·;·.;;;:......~..:·:·:·:~;:;-~:..:::;;:z:;:;.;•::;;:::;:::=:::·~=;:;.;::::::.·




                                                                                    County Court (No. 3) Cause number CCR-177950, making a pre-trial challenge upon




                                                                      3)



                                                                                                                                                                                                                                       at warrant complete dismissal of all fact related

                                                                                    criminal charges aris                                                                                                                                                                              ainst Defendant in Cause No. 14-

                                                                                     CCR-177950

                                                                      4) Because the higher court has tot



                                                                                    pleading and enter appropriate notice




                                                        MOTION GRANTED/DENIED



                                                        PRESIDING JUDGE

                                                       - - - - - - - ' 2015
                                    No. 14-CCR-177950
                                 County Court at Law No. 3
                                  Fort Bend County, Texas


                                                )
s                                               )      BEFORE THE COUNTY
                                                )      COURT ATLAWNO. 3
                                                )
                                                )            FOR
                                                )
                                                )
                                                )    FORT BEND COUNTY, TEXAS
                                                )
                                                )
                                                 '




the District Attorney Office of Fort



_ _ _ ____, 2015
                          6'f:'\
                          ~tttJ




                                   No. \  4 .. ue- \ t"""f '16l5V .
                                   County Court at Law No. 3
                                    Fort Bend County, Texas


                                                      )
s                                                    ·)    IN THE COUNTY COURT AT LAW
                                                      )              N0.3
                                                      )
                                                      )              FOR
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )




Applicant: IRSHAD ISMAIL BAIG
Date of Birth: April 07, 1964



    1)

         review of a pending misdemeanor charge

         Violence/MA. Said misdemeanor charge being o       1


         Police Dept. (See: Attachment ;1, Misdemeanor C

    2) Case was assigned to Fort Bend County Court number 3.

         gave oral notice to Court Judge ofhls right to speedy trial and   e

         to March 10, 2015 beginning a series of delays.

    3) On or about March 05,2015 just prior to Applicant March 10,2015 s,~~~tw~rttJ               ED
         date, the State alleged Complainant signed and filed with the Fort Bend n·   .   ~!'70tS   .   .
         office a sworn, signed, notarized AFFIDAVIT setting forth~ somelllfl~NE              ,
                                                                                             YSOFFICE
                     d with no uncertainty of detail that at ·no tim incident to the basis of State

                   or allegations in cause number 14-C.C.R.-177950 did the Applicant Irshad

          ail Baig ever cause Complainant actual offensive, provocative or painful physical

                               IT constitutes objective evidence plainly contrary to and




CAUSE:

  4)

                                                   officially recognized, sustained, acted upon by

       an honorable court o                     e evidence with sufficient indica of reliability to



  5)

       sworn Affidavit of Nolle Proseq

  6) Applicant pro-se submits to the Co

       evidence that Complainant suffered bodil

       Complaint. See: In re M.G.M. 163 S.W.3d 298;

       [Tex. App. Corpus Christi 2000]; Woodson V. Sta

       2006]~   Johnson V. Brewer & Pritchard P/C/ [73 S.W.3d 193




  7) Here, the State has no reliable Evidence but squarely relies on a signed stat

       K.ausar Baig whom never actually read the statement at any time and was obviously



                                            Pag~   2 of3
         coerced in o signing the statement by serious fear of having her children taken away from



RE

                          see   immediate Dismissal with/without prejudice as it pleases the

                     ~mu·tal charges related to   or arising out of Cause Number 14-CCR-177950




                                                                           Respectfully submitted




        Presiding Judge



Date:   _____, 2015




                                            Page 3 of3
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                  j




E   \Tj                                                                                                                                                                                           j
                                                                                                                                                                                                      j
                                                                                                                                                                                                          j
                                                                                                                                                                                                              j




                                                                                                                                                                                              j
                                                                                                                                                                                          j
                                                                                                                                                                                      j
                                                                                                                                                                                  j
                                                                                                                                                                              j
                                                                                                                                                                          j
                                                                                                                                                                      j
                                                                                                                                                                  j
                                                                                                                                                              j
                                                                                                                                                          j
                                                                                                                                                      j
                                                                                                                                                  j
                                                                                                                                              j
                                                                                                                                          j
                                                                                                                                      j
                                                                                                                                  j

          0                                                                                                           j
                                                                                                                          j
                                                                                                                              j



                                                                                                                  j
                                                                                                              j
                                                                                                          j
                                                                                                      j
                                                                                                  j
                                                                                              j
                                                                                          j
                                                                                      j
                                                                                  j
                                                                              j
                                                                          j
                                                                      j
                                                                  j
                                                              j
                                                          j
                                                      j
                                                  j
                                              j
                                          j
                                      j
                                  j
                              j
                          j
                      j
                  j
              j
                        --"ts:f··
                                .,.;;w
                                                0
                                                       CAUSE NO.           14-CCR-177950

                                                            THE SfATE OF TEXAS




                                                               AID COURT, at office in Richmond, Texas. on tills the 29th day of .




"Es delito intimar u obligar a un testigo a dedarar CSK(JaJS.,.~i'6
es delito penal herir o amenazar c:on herir a un
haber declarado en juiclo o con el atau de iJIIpedJr o




TO CERTIFY WHICH WITNESS MY BAND OFFICIALLY.




(2)1, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___.,.. ..



SWORN BEFORE ME, this_day of------~ 19_.

• (1) Strike if not applicable.
  (l) Use only if person other than Sheriff or CoDS1able served proc:ess.
•
NOTE: POUCY OF NON-DISCRIMINATION ON mE BASIS OF DISABILITY Fort llcml County does DOl discriminollo 011 the basis aferB.
Texas 77471, phone (211) 341-8618 has beaJ dcsi~ to coonlimal: compllaal:e wilh tbo aoo-dlocrimiDal ~ ~ ia Sccd01135.107 ofthe
0cpanmcnt of IUSiicc ~- lnformatioll oom:emiJ1g die pruvisioos of the American wilh Disability Ac:l, llld tile rigbts provided 1b=mder. is IMiilable !tom tilt
ADA Coordinator.
                                                                      ORIGINAL
                                                                                                                  ·:;~   ~-   -·
                                                                                                      ~                ...    ".~ ~..
                   . ·.:.·.:
                  -:                                                                                  (~til~P _

                : ··~·. .

                                                              '"'· No. 14-CCR-177950


                               )...,...,..-----'~~-r----'--------,) ~v
:: ·.} . . ;

                                                                                  )
                                                                                      )
                                                                                      )   BEFORE-THE COUNTY COURT
                                                                                      )   AT L).\WNO.iFOR
                                                                                      )   FOiq-BEND COUNTY, TEXAS
                                                                                             ~:....
                                                                                 ·>)
                                                                                  -.)

                       . ,_.'




               ... ~~ 'tMti.SARIRSHAD BAIU ~by,
         .,.:··:,..:=e.~~~::=~n·m o
  . ·. . .· .. ,..l)'"_.Iwa& ~-August 22, 1972 aDd_pre~IYresi
    -          · ·77_417 ~ myteleplioiie number is 281-658-2
           · ... tesdente m.y'.husban(Hishad Ismail Baig    I a miSUJld~8Jl4ilig;
                . · . in:a ~--argUm~~Dceming our · · p(;siti·
                         2}.. -A!~ at the.suggestiop. and assistance of mv/ITirP.ntt      -.---v- a nearby police station
                · ·. -~}·~~-~ofComplaintagat"~oy                                                nervous to read the
                 · · ·.~ .Compl~·l tn~y signed at the plaCe I            .a to Sl.!lnH'JV
       ·.        . .-~)::t~J?a}'$ ~ -on-or,ab_o1Jt November 2~, 2014, 1 ~ .: · ed:b
           . ; :·. • :~.~lll:d ~-~'away froin_Jil: .. -:~y:~dieil.·are my life and iffu.ey were taken away
  .. . .                ' .-~':Fdi)ando waS o•e efthe offi~ Who talked to me. l.D.C--illal~·
               .... . ~~\~c~rt{v~J~ ~-yilt.~nJt iiwoiy~trttte:state taking _my c.blll4J.~_))
               · ·._:; Wfy :Cleirly.~~~ nobody·tbait wuld quiet that tremelldOus
                 . ..... ~). _'J n~~-si#f~.      any
                                                   actual O~ve,· provocative oi painful ph'VI.li~I/ITI'I
                      .·.-·husband Itshad-;Ismml Baig at ~Y tiine during the names, dates;p            ~-~-.,.,_
                      ··· State prosecunon arisitig·oUt ofFOrt: Bend Co~:. Texas.           ·

                        · .· FUrther Affiant sayeth not.
                                                               . No.l4-CCR-1779SO ·
                                                             County Court at Law No.3
                                                              Fort Bend Countyr Texas


                                                                              )
STA:                                                                          )    IN THE COUNTY COURT AT LAW
                                                                              )         ' N0.3
v.                                                                            ).      "'\·   ·.
                                                                              )                   FOR
                                                                              )
                                                                            ,-,)
                                                                              )    FORT BEND COUNTY, TEXAS
                                                                              )
                                                                              )                                     ·.·-   .,                                                                               14-CCR-1779110
                                                                                      MOTI
                                                                                      Motion (Mo Fee)
                                                                                      3680761


                                               No. 14-CCR-177950                      \II I             l\\
                                            County Court at Law No. 3
                                             Fort Bend County, Texas


                                                                )
          s                                                     )     BEFORE THE COUNTY
                                                                )     COURT AT LAW NO. 3
                                                                )
                                                                )          FOR
                                                                )
                                                                )
                                                                )   FORT BEND COUNTY, TEXAS
                                                                )
                                                                )




          setting forth the Court reasons for not grant

          Corpus relief prior to actual jury trial on subject

          CAUSE:

              1) On or about April 23rd, 20 15 Defendant filed his

                   Habeas Corpus Art. 11.04, 11.09 Tex. Code Crim. Proc.

              2)



                   disposition before the Court instanter.

              3) On or about June 30,2015, some 68 plus days beyond filing date ofsutr

                   habeas corpus Application, the Court consolidated this Cause number with pre-

                                                      Page 1 of2
         existing cause number 15-CCR-180026 and summarily scheduled jury trial of both

                      21 5', 2015. Cause number 15-CCR-180026 also has an unanswered Art.

              habeas corpus filed on or about May 13, 2015.

p



                                leadings summarily continuing to jury trial then Defendant's

                                 n I rights of meaningful access to courts; access to the Great




    5)                                                         address and dispose of

                                                                 . 1.04; 11.09)beforeJuly21,



         States requires. So Moved, Prayed.




    MOTION GRANTED/DENIED:



    Presiding Judge

    Fort Bend County, Texas

    Date: _ _ _ _ _, 2015



                                          Page 2 of2
                                   No.14- CCR-177950
                                 County Court At Law No. 3
                                  Fort Bend County, Texas


                                                  )
STATE OF TEXAS                                    )   COUNTY COURT AT LAW
                                                  )
v.                                                )
                                                  )             No.3
IRSHAD ISMAIL BAIG,                               )
                                                  )
         Defendant, Pro Se                        )   FORT BEND COUNTY, TEXAS
                                                  )
                                                  )


                               CERTIFICATE OF SERVICE

       I, IRSHAD ISMAIL BAIG, hereby certify I have delivered a true, correct copy of

foregoing, attached Motion:

       (1) Defendant's ProSe Motion to Withdraw Subject Matter Habeas Corpus Jurisdictio~ .

          and Proceed Original Action in Texas Court of Criminal Appeals in Austin, Texas

To:

       a) Fort Bend County Clerk Office

       b) Fort Bend County District Attorney Office

       c) Fort Bend County Attorney Office




                                                  IRSHAD ISMAIL BAIG




                                              1           DISTRICT J=t'H0HN£Y'S Off~CE
                                      No.14-CCR-177950
                                   County Court at Law No. 3
                                    Fort Bend ·county, Texas


                                                      )
STATE OF TEXAS                                        )       BEFORE THE COUNTY
                                                      )       COURTATLAWNO. 3
v.                                                    )
                                                      )              FOR
IRSHAD ISMAIL BAIG,                                   )
                                                      )
             Defendant, Pro Se                        )   FORT BEND COUNTY, TEXAS
                                                      )
                                                      )


  DEFENDANT PROSE MOTION TO WITHDRAW SUBJECT MATTER HABEAS
 CORPUS JURISDICTION AND PROCEED ORIGINAL ACTION IN TEXAS COURT
                OF CRIMINAL APPEALS, AUSTIN, TEXAS

TO THE HONORABLE ruDGE OF SAID COURT:

          Comes now IRSHAD ISMAIL BAIG, pro-se Defendant in Cause sub judice and

hereby, herein NOTIFIES the Court of Defendant's ~ntent to withdraw all subject matter

Habeas Corpus jurisdiction in above styled, numbered cause of action; thereafter, to file said

subject matter Habeas Corpus as Original action in Texas Court of Criminal Appeals sua

sponte.

CAUSE:

     1) This habeas. corpus action is a pre..:trial action of which Defendant enjoys Texas and

          Federal RIGHT/ENTITLEl\ffiNT to have the Court(s) rule, decide, and address the

          merits thereo£

     2) The instant Court has been sitting on top of Defendant's pro-se pre-trial habeas. corpus

          pleadings over 135 days without addressing the facts set forth therein or transferring


                                            Page 1 of2
.   -   ~·




                     said habeas corpus APPLICATION to the Texas Court of Criminal Appeals as

                     required by law.

                  3) The instant Court, to exacerbate the Defendant's Constitutional Right injury has also

                     scheduled this Cause of action for jury trial on at least two prior occasions and then

                     reset the Cause for trial on future dates.

                  4) It strongly appears to be a formidable abuse of discretion on the Court's behalf toward

                     Defendant, therefore Defendant withdraws said habeas pleadings in favor of

                     proceeding Original action jurisdiction in Texas Court of Criminal Appeals.

                  It is so urged, rp.oved, and decreed by Defendant this lOth day of September 2015.




                                                                                          IRSHAD ISMAIL BAIG

                                                                                              11706 Nobility Drive

                                                                                               Stafford, TX 77477

             Sworn and Subscribed




               lib
             before me this 1.{)rny


             of                                                        ICAVITA IIHATT
                                                                         Notaty .Public
                                                                       STATE OF TEXAS
                                                                     My Comm. Exp. 11-13-18

             Notary Public for
             Fort Bend County, Texas




                                                         Page2 of2